Citation Nr: 0120643	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-17 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.   

2.  Entitlement to an effective date earlier than March 24, 
1998, for a 100 percent evaluation for arteriosclerotic heart 
disease with coronary artery bypass graft, myocardial 
infarction, hypertension and percutaneous transluminal 
coronary angioplasty (PTCA).

3.  Entitlement to an effective date earlier than January 14, 
1998, for the assignment of separate 20 percent ratings for 
peripheral vascular disease affecting the right lower 
extremity, left lower extremity, right upper extremity and 
left upper extremity.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970, and from December 1971 to January 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February and April 2000 rating actions of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In the April 2000 rating action, the RO denied the veteran's 
claim of entitlement to service connection for gunshot wound 
of the right foot as not well grounded.  In light of the 
recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) which among 
other things, eliminated the concept of a well-grounded 
claim, the veteran is invited to file a new claim with the RO 
for readjudication consistent with the new law.  


FINDINGS OF FACT

1.  The RO interpreted a statement received from the veteran 
on January 14, 1999, as a claim for increased rating.  

2.  The report of a March 24, 1998, diagnostic test included 
findings sufficient to rate the veteran's heart condition.  

3.  As of March 24, 1998, and not earlier, the evidence shows 
that veteran's heart condition had increased in severity so 
as to meet the criteria for a 100 percent rating.  

4.  Effective January 12, 1998, the rating criteria 
pertaining to evaluating cardiovascular disabilities were 
changed.  

5.  In February 2000, on its own initiative, the RO reviewed 
the veteran's claim for increased rating for peripheral 
vascular disease and determined that separate 20 ratings for 
bilateral upper and lower extremities were warranted, 
effective from January 14, 1998.  


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than March 
24, 1998, for the assignment of 100 percent rating for 
arteriosclerotic heart disease with coronary artery bypass 
graft, myocardial infarction, hypertension and percutaneous 
transluminal coronary angioplasty have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 & Supp 
2001); 38 C.F.R. §§ 3.102, 3.400, 4.104, Diagnostic Codes 
7005, 7017 (2000).

2.  The requirements for an effective date earlier than 
January 14, 1998, for the assignment of separate 20 percent 
ratings for peripheral vascular disease affecting the right 
lower extremity, left lower extremity, right upper extremity 
and left upper extremities have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110; 38 C.F.R. § 4.104, Diagnostic 
Code 7116 (1996); 38 C.F.R. §§ 3.102, 3.114, 3.400, 4.104, 
Diagnostic Codes 7114 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In a June 1991 rating action, service connection was granted 
and a 30 percent rating assigned for arteriosclerotic 
cardiovascular disease, status-post myocardial infarction, 
status-post PTCA, effective from January 11, 1990.  By that 
same decision, service connection was granted and a 
noncompensable rating assigned for peripheral vascular 
disease of the left lower extremity, effective form January 
11, 1990.  

In September 1994, the veteran underwent a coronary 
angioplasty, and in December 1994, coronary artery bypass 
surgery was performed.  

The report of an August 1996 VA cardiovascular examination 
included a review of the veteran's pertinent history and 
complaints.  Physical examination revealed absent right leg 
peripheral pulses below the groin.  Left leg pulses were 
markedly reduced on palpation.  The diagnoses included 
peripheral vascular disease with claudication of the right 
leg, "which is limited to fairly severe exertion" but does 
not affect his walking on flat surfaces.  

In a September 1996 decision, the RO assigned a 100 percent 
rating for the veteran's heart disease, effective from 
September 26, 1994 to January 31, 1996, after which the 30 
percent rating was effective.  In that same decision, the RO 
noted that the veteran had peripheral vascular disease of the 
right leg, and increased the rating to 20 percent for 
peripheral vascular disease, now classified as bilateral 
peripheral vascular disease, effective from July 15, 1996.  
The veteran did not appeal.

The schedular criteria for evaluating cardiovascular 
disabilities were amended, effective January 12, 1998.  See 
38 C.F.R. § 4.104 (2000); 62 Fed. Reg. 65207 (1997). 

In a statement date-stamped as received at the RO on January 
14, 1999, the veteran requested an increased rating for PTSD 
and asked that his "heart condition be rated as secondary to 
PTSD."  The RO interpreted that statement as a claim for 
increase.  

Medical evidence associated with the record includes VA and 
private treatment records, reports of VA examinations and 
records considered by the Social Security Administration 
(SSA) in a December 1998 determination that the veteran was 
entitled to disability benefits from that agency, effective 
from February 9, 1997.  

Records received from SSA in March 2000 include the results 
of a color flow Doppler examination conducted on March 24, 
1998, which revealed that the veteran had a moderate to 
severe reduction in left ventricular systolic function, and 
an estimated left ventricular ejection fraction of 20 
percent.  Treatment records dated thereafter include reports 
referable to complaints of chest pain and angina.  

The veteran was afforded a VA cardiovascular examination in 
August 1999 at which time the history of his heart disease 
was reported.  On physical examination, the veteran reported 
episodes of numbness, burning and tingling in all four 
extremities.  The examiner was unable to feel pulses in the 
right carotid artery, in the right arm or wrist, in either 
femoral or "anywhere" in either lower extremity.  The skin 
color of the veteran's legs was described as "moderately 
bluish, suggesting arterial insufficiency."

In the February 2000 rating action presently on appeal, the 
RO discontinued the 20 percent rating for bilateral 
peripheral vascular disease, effective January 13, 1998, and 
assigned four separate 20 percent ratings for peripheral 
vascular disease of right and left upper and lower 
extremities, each effective from January 14, 1998.  The RO 
also increased the rating for the veteran's heart condition 
to 60 percent, effective from January 24, 1999.  

In the April 2000 rating action presently on appeal, the RO 
increased the rating for the veteran's arteriosclerotic heart 
disease to 100 percent, effective from March 24, 1998.  

II.  Analysis

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
With regard to claims for increased compensation, the law 
also provides that the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 1991); 38 C.F.R. § 3.400(o)(1), (2) (2000).

Entitlement to an effective date earlier than March 24, 1998, 
for the assignment of a 100 percent evaluation for 
arteriosclerotic heart disease.  

The veteran contends that the effective date for the 
assignment of the 100 percent rating should be the effective 
date of the grant of service connection, in January 1990.  

With regard to establishing the date of claim, the Board 
notes that the RO accepted the statement received on January 
14, 1999, as a claim for increase.  While the veteran clearly 
expressed a desire to have an increased rating for PTSD, the 
statement is not so clear with regard to the rating for his 
heart condition.  On that same day, however, the RO received 
a copy of the December 1998 SSA determination and records 
considered by that agency in making that decision.  The 
majority of the records reflect treatment for the veteran's 
service-connected heart condition.  Significantly, however, 
no statements or records were received by VA subsequent to 
the final September 1996 rating action and prior to the 
January 1999 statement which could be construed as a claim 
for increase.  Thus, the Board must accept January 14, 1999, 
as the date of claim.  

Having determined that the veteran's claim was received on 
January 14, 1999, the next question before the Board is when 
was it factually ascertainable from the evidence of record 
that the veteran's disability was productive of 
symptomatology warranting a 100 percent rating.  38 C.F.R. § 
3.400(o)(1).  

Under the provisions of 38 C.F.R. § 4.104, Diagnostic Codes 
7005 and 7017, a 100 percent rating is warranted for 
documented coronary artery disease resulting in chronic 
congestive heart failure, or; workload of 3 metabolic 
equivalents or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  

Applying the law and regulations to the case at hand, the 
Board finds that, of the evidence of record during the one 
year prior to January 14, 1999, the March 24, 1998 entry 
noting an ejection fraction of 20 percent is the first 
evidence establishing that it was factually ascertainable 
that the severity of the veteran's heart condition had 
increased to such a severity to warrant the assignment of a 
100 percent rating.  There is no record prior to that date, 
but subsequent to January 14, 1998, which would support such 
a finding.  

Given that it was factually ascertainable that the veteran's 
heart condition had increased in severity within the one-year 
period prior to January 14, 1999, the "exception" to the 
general rule regarding effective dates applies in this case.  
Consequently, the effective date of the award of a 100 
percent rating is the date on which it was factually 
ascertainable that the criteria for a 100 percent rating was 
met, that is, March 24, 1998.  In the absence of a new claim 
prior to January 14, 1999, in the absence of medical evidence 
demonstrating that a 100 percent rating was factually 
ascertainable prior to March 24, 1998, and in view of the 
total record, the Board finds that the preponderance of the 
evidence is against entitlement to an effective date for the 
assignment of a 100 percent rating of the veteran's heart 
condition prior to March 24, 1998.  

Entitlement to an effective date earlier than January 14, 
1998, for the assignment of separate 20 percent ratings for 
peripheral vascular disease affecting the right lower 
extremity, left lower extremity, right upper extremity and 
left upper extremity.  

In September 1996, the RO considered recent findings which 
showed that the veteran had peripheral vascular disease 
affecting both lower extremities and assigned a 20 percent 
rating, under the provisions of 38 C.F.R. § 4.104, Diagnostic 
Code 7116 (1996).  As noted previously, the rating criteria 
pertaining to the evaluation of peripheral vascular disease 
were amended, effective January 12, 1998.  

Under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7114 (2000) pertaining to arteriosclerosis obliterans, the 
current criteria in effect holds that claudication on walking 
more than 100 yards, and; diminished peripheral pulses or 
ankle/brachial index of 0.9 or less warrants a 20 percent 
disability rating.  With evidence of claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per 
hour, and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less are 
shown, a 40 percent rating is warranted.  According to NOTE 
(3) following these criteria, these evaluations are for 
involvement of a single extremity.  If more than one 
extremity is affected, each extremity is to be evaluated 
separately and the ratings combined (under § 4.25) using the 
bilateral factor (§ 4.26), if applicable.

The provisions of Diagnostic Code 7114 in effect prior to 
January 12, 1998, provided that arteriosclerosis obliterans 
was rated under DC 7116, for intermittent claudication.  When 
there was a minimal circulatory impairment, with paresthesia, 
temperature changes, or occasional claudication, a 20 percent 
evaluation was assigned.  For well-established cases, with 
intermittent claudication or recurrent episodes of 
superficial phlebitis, a 40 percent evaluation was assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7116 (1997).  

A note following this criteria provides that evaluations in 
excess of 20 percent under Diagnostic Codes 7114 and 7116 
were for application to unilateral involvement.  With 
bilateral involvement separately meeting the requirements for 
evaluation in excess of 20 percent, 10 percent would be added 
to the evaluation for the more severely affected extremity 
only, except where the disease had resulted in an amputation.  
The resultant amputation rating would be combined with the 
schedular rating for the other extremity, including the 
bilateral factor, if applicable.  The 20 percent evaluations 
were for application to unilateral or bilateral involvement 
of both upper and lower extremities.  38 C.F.R. § 4.104, 
Diagnostic Code 7117.

Based on a review of the medical evidence of record at the 
time of the September 1996 rating action, the Board finds 
that the RO was correct in assigning a single 20 percent 
rating for bilateral involvement.  Separate ratings were not 
warranted at that time, however, because the competent 
evidence did not show that the involvement separately met the 
requirements for evaluations in excess of 20 percent.  
Additionally, the Board notes that the first evidence of 
upper extremity involvement was not reported until the August 
1999 VA examination.  

Where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. § 3.114 
(2000).

Where compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.

(1)  If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.

(2)  If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.

(3)  If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  Id.

The veteran contends that the effective date for the 
assignment of separate 20 percent ratings for each extremity 
should be effective from the date of the grant of service 
connection, in January 1990.  

As noted, the August 1999 VA examination provided the first 
evidence that the veteran had upper extremity peripheral 
vascular disease.  It was that evidence which prompted to the 
RO take the February 2000 rating action discontinuing the 
single 20 percent rating, and assigning separate 20 percent 
ratings for each extremity, effective from January 14, 1998.  
Prior to the effective date of the revised criteria, that is, 
prior to January 12, 1998, there was no competent evidence 
that the veteran's bilateral condition met the criteria for 
assignment of an additional 10 percent.  Thus, the effective 
date can not be the effective date of the grant of service 
connection.

The Board further notes that the evidence of record does not 
include a formal claim for an increased rating from the 
veteran.  Even interpreting the statement received on January 
14, 1999 as liberally as the RO did, that statement makes no 
reference whatsoever to the veteran's peripheral vascular 
disease.  Thus, the Board finds that the RO's review of the 
claim in February 2000 was undertaken on its own initiative.  
As the claim was reviewed more than one year after the 
effective date of the change in rating criteria, benefits may 
be authorized for a period of one year prior to the date of 
administrative determination of entitlement.  The report of 
the August 1999 VA examination could be accepted as an 
informal claim for increase; however, the Board observes that 
there is no evidence prior to the August 1999 VA examination 
which indicated that the veteran suffered peripheral vascular 
disease in the upper extremities such that the assignment of 
four separate 20 percent ratings was warranted.  Thus, 
assignment of an effective date within the one year prior to 
that August 1999 examination would not be warranted.  
Benefits could be authorized beginning in February 1999, one 
year prior to the date the RO determined the veteran was 
entitled.  The Board finds, however, no evidence supporting 
assignment of an effective date earlier than February 1999.  
As such, applying the law and regulations, the Board finds 
that the preponderance of the evidence is against entitlement 
to an effective date prior to January 14, 1998, for the 
assignment of separate 20 percent ratings for peripheral 
vascular disease affecting the bilateral upper and lower 
extremities. 

The Board is aware that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), (VCAA), 
significantly adds to and amends the statutory law concerning 
VA's duty to assist the veteran when processing claims for VA 
benefits.  In a case such as this, however, where the law and 
not the evidence is dispositive, the Board finds that a 
remand to consider application of the VCAA would only result 
in unnecessarily imposing additional burdens on VA with 
absolutely no benefit flowing to the veteran.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The veteran and his 
representative have provided argument on the pertinent facts, 
that is, the date of receipt of the appellant's claim for 
increase.  Therefore, the veteran will not be prejudiced by 
having the Board render its decision on his appeal at this 
time.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, the Board has considered the "benefit of the 
doubt" doctrine, however, as the preponderance of the 
evidence is against the claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to March 24, 1998, for a 100 percent 
rating for arteriosclerotic heart disease with coronary 
artery bypass graft, myocardial infarction, hypertension and 
percutaneous transluminal coronary angioplasty is denied.  

An effective date prior to January 14, 1998, for the 
assignment of separate 20 percent ratings for peripheral 
vascular disease affecting the right lower extremity, left 
lower extremity, right upper extremity and left upper 
extremity is denied.  


REMAND

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.  Although he was 
afforded a VA examination in August 1999, the Board finds 
that examination inadequate for evaluating the severity of 
the veteran's condition.  In a May 2000 statement offered in 
connection with the veteran's claim for increased rating for 
his heart condition, a private physician indicated that that 
appellant's psychiatric condition may be more severe.  
Evidence in the record indicates that the RO attempted to 
schedule the veteran for an examination with a private 
provider and he was notified of that examination.  Further 
notations indicate, however, that the veteran failed to 
report for that examination.  In a June 2001 brief submitted 
by the veteran's attorney, it was argued that the veteran did 
not appear for that examination because he had been notified 
by the provider that the examination would have to be 
rescheduled due to circumstances beyond the veteran's 
control.  He contends that he was never advised that the 
examination was rescheduled.  Given the confusion surrounding 
the previously scheduled examination and the inadequacy of 
the August 1999 VA examination, the Board finds a remand is 
warranted.  38 C.F.R. § 4.2.

In the February 2000 rating action, the RO increased the 
rating for PTSD to 10 percent, effective from January 14, 
1999.  The veteran filed a notice of disagreement as to the 
rate and effective date in March 2000.  Unfortunately, the RO 
has yet to issue a statement of the case with respect to the 
effective date issue.  Thus, the Board is obligated to remand 
this issue under the decision in Manlicon v. West, 12 Vet. 
App. 238 (1999).  In so doing, the Board also directs the 
RO's attention to the representative's June 2001 arguments 
regarding clear and unmistakable error in connection with the 
claim for an earlier effective date for the assignment of an 
increased rating for PTSD.    

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and his 
representative in order to obtain the 
names and addresses of all medical care 
providers who have treated him for PTSD 
since January 1999.  After securing any 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
evaluate the severity of his PTSD.  
Complete psychological tests should be 
conducted.  The claims file must be made 
available to and reviewed by the 
examiners prior to the requested study 
and the examination report should reflect 
that such a review was made.  Based on 
the examination and study of the case, 
the examiner should provide detailed 
descriptions of all current 
symptomatology of the veteran's PTSD, 
enter a complete multiaxial evaluation, 
and assign a Global Assessment of 
Functioning score together with an 
explanation of what the score represents.  
A complete rationale for all opinions 
expressed must be provided.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.

5.  Thereafter, the RO should again 
review the veteran's claim for increase.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

6.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to an effective date earlier 
than January 14, 1999, for the assignment 
of a 10 percent rating for PTSD.  The 
Board takes this opportunity to note that 
it may only exercise jurisdiction over an 
issue after an appellant has filed both a 
timely notice of disagreement to a rating 
decision denying the benefit sought, and 
a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



